DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species I, Fig. 31C in the reply filed on 03/22/2022 is acknowledged.  The traversal is on the ground(s) that a search burden has not been established and why the distinct species have acquired a separate status of different classification.  This is not found persuasive because there are 16 species which are distinct and have mutually exclusive characteristics. For each additional species claimed, it is real burden for examination because it requires different fields of search and analyzing processes.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 5, 6,  8-11, 12-16, 17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/22/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cannizzaro (5,987,659).
	Regarding claims 1 and 18, Cannizzaro discloses a toilet fluidly configured to receive a supply of water, the toilet comprising: a structure comprising a bowl 50; a container 44 having a reservoir that is configured to house a liquid cleaning compound comprising water and a chemical compound; a dispenser 136 that is moveable relative to the structure and is configured to discharge a mist having an amount of the liquid cleaning compound upon activation; and a flexible conduit 128 connecting the dispenser to the structure (Fig. 5).
	Regarding claim 4, the flexible conduit 128 supplies the water to the dispenser for the liquid cleaning compound.
	Regarding claim 7, the container 90 is located in the structure outside of the dispenser, and wherein the flexible conduit supplies the cleaning compound to the dispenser.
	Regarding claim 20, the method of using dispenser would be carried out by the operation of Cannizzaro dispenser.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cannizzaro (5,987,659) in view of Daugherty (6,785,915).
	Bowen does not disclose a mist generator configured to generate the mist when activated by an actuator. Attention is directed to Daugherty which teach a cleaning dispenser (wand) comprising an adjustable head to provide a mist when actuated the dispenser (Abstract). Therefore, it would have been obvious to one of skill in the art to modify Cannizzaro dispenser to having an adjustable head in view of the teaching of Daugherty for provide a mist when actuated the dispenser.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 3754